DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3, 6-10, 13-17, and 19-25 are allowed.
The following is an examiner’s statement of reasons for allowance: Although sparse timestamp blocks are generally known in the prior art, e.g., Andrei et al., US 2016/0147449 A1, ¶ 0039, the claimed subject matter of using a transient timestamp block to identify sparse timestamp blocks — the use of which Andrei is silent towards — corresponding to a row number in a request is novel and non-obvious. The use in keeping track of a garbage collection procedure tracking bit values is a practical application of the judicial exception.
The invention also differs from that of Junqueira et al., US 2013/0110883 A1, ¶ 0055, in that Junquiera is silent as to determining that a range representation corresponding to the row number exists, or that entries in the transient timestamp block are identified after determining that garbage collection was not performed on the range.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM SPIELER whose telephone number is (571)270-3883. The examiner can normally be reached Monday-Friday, 11-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM SPIELER
Primary Examiner
Art Unit 2159



/WILLIAM SPIELER/Primary Examiner, Art Unit 2159